Citation Nr: 0602852	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active military service in July 1967 
with more than 20 years of active duty service.

This matter arises from a May 2002 rating decision from the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
July 2004 and was remanded for the purpose of obtaining 
additional medical evidence.

In January 2006 the Board granted the veteran's motion to 
advance this case on the docket.


FINDING OF FACT

Tinea pedis was present during the veteran's active military 
service.


CONCLUSION OF LAW

Tinea pedis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The multiple RO decisions issued in 
connection with the veteran's appeal have notified him of the 
evidence considered as well as the pertinent laws and 
regulations.  In addition, letters sent to the veteran dated 
in January 2002 and July 2004 noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication, notice 
was provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of this claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, VA has 
obtained medical opinions to assist in answering the medical 
questions presented in this appeal.  In an April 2005 
response to a VA request, the NPRC indicated that there were 
no records at the Long Beach facility identified by the 
veteran.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran was treated 
twice for athlete's foot during service and was diagnosed 
with tinea pedis in February 1958.

A July 2001 VA examination reflects a diagnosis of tinea 
pedis, and the Board finds that the veteran's statements and 
hearing testimony concerning skin problems with his feet 
(described by the veteran as jungle rot) to be credible.  
Tinea pedis was noted during service, and the July 2001 VA 
examiner did not dispute the veteran's history concerning 
this disorder.  As such, service connection for tinea pedis 
is granted.

In finding that service connection for tinea pedis is 
warranted, the Board here is specifically denying service 
connection for a generalized dry skin disorder or 
folliculitis.  These disorders were not noted in service and 
no examiner has attributed them to service, and, in fact, the 
June 2003 VA examiner specifically noted that folliculitis 
was unrelated to the veteran's service complaints.


ORDER

Service connection for tinea pedis is granted.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


